This cause having heretofore been submitted to the Court upon the transcript of the record of the decree herein, and briefs and argument of counsel for the *Page 698 
respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said decree, except as to the allowance therein of a fee to plaintiff's attorney, a majority of the Court being of the opinion that this cause is not controlled by the partition statute. It is therefore considered, ordered and decreed by the Court that the said decree of the circuit court, after omission of the allowance of a fee to plaintiff's attorney, be, and the same is hereby affirmed. Costs of appeal shall be taxed in equal amounts against the respective parties appellants and appellees.
So ordered.
WHITFIELD, P. J., and BROWN and CHAPMAN, J. J., concur.
TERRELL, C. J., concurs in opinion and judgment.
Justices BUFORD and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.